Citation Nr: 1217589	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-30 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970, with awards and decorations including the Combat Infantryman Badge, Bronze Star, and Air Medal. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hearing loss and tinnitus.

In March 2012, the Veteran testified before the Board at a hearing held at the RO.  At the hearing, the Veteran submitted additional evidence in support of his claim not previously considered by the RO.  However, the Veteran also submitted a waiver of RO jurisdiction of the newly submitted evidence.  Thus, the Board may properly consider the evidence in deciding his claim without further remand to the RO.

In November 2006, the Veteran disagreed with the February 2006 RO denial of service connection for PTSD, sleep problems/apnea,  joint problems, foot problems, back pains, and a knee condition.  Those claims were readjudicated in the August 2008 statement of the case.  However, a formal appeal, Form 9, has not been submitted with respect to those claims and thus, they are not before the Board's jurisdiction at this time.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its clinical onset in service and is not otherwise related to active duty; sensorineural hearing loss did not manifest within one year of the Veteran's discharge from service. 

2.  Resolving all doubt in the Veteran's favor, tinnitus had its clinical onset in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in active service, nor may a sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  Resolving all doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2005 and December 2005 letter, sent prior to initial unfavorable AOJ decision issued in February 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  

The Board notes that the Veteran has not been informed as to the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Service connection for bilateral hearing loss is not established, any questions as to the appropriate disability rating or effective date to be assigned to these claims are rendered moot; and no further notice is needed.  With regard to tinnitus, the RO will assure that corrective notice is given when assigning an evaluation.  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  In that respect, in May 2005, the Veteran submitted authorizations to release medical records pertaining to his hearing loss and tinnitus and at the same time submitted the relevant treatment records for the individual physicians identified.  Thus, it appears to the Board that the claims file includes all relevant private treatment records, as the Veteran has not identified any missing treatment records even after review of the February 2006 rating decision that listed the evidence received.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  Additionally, the Veteran was provided with a VA examination in May 2008 in connection with his service connection claim.  The Board finds that the May 2008 examination is adequate to decide the Veteran's claims because it includes necessary physical findings and an opinion with clear conclusions.  Therefore, the Board finds that a remand to obtain an additional opinion is not necessary. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 
II.  Analysis

The Veteran contends that he was exposed to acoustic trauma while in service.  Specifically, he contends that as a light weapon infantryman serving in Vietnam, he engaged in over 40 combat missions at which time he was exposed to the noise of a variety of machine guns and pistols, as well as grenades and rockets.  He contends that he was never afforded hearing protection while in service.   He contends that he has experienced hearing loss and tinnitus for many years which he relates to in-service noise exposure, and thus argues that service connection for hearing loss and tinnitus is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to include hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 
The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records reflect that on April 1970 separation examination, no hearing loss or tinnitus was reported or diagnosed.  The hearing results on separation examination showed a worsening of hearing at 500 and 1000 Hertz in decibels as compared to the results on March 1968 induction examination.  Specifically, at 500 Hertz, there was a shift of 20 decibels in the right ear and 10 decibels in the left ear, and at 1000 Hertz there was a shift of 10 decibels in the right ear and 10 decibels in the left ear.  However, no hearing loss was diagnosed on separation examination.  The service treatment records are negative for any reports of hearing loss or tinnitus.

In this case, the Veteran's service treatment records do not show clinical evidence of hearing loss or tinnitus at any time during active service.  However, his service records demonstrate that he participated in combat as evidenced by the receipt of the Combat Infantryman Badge.   Thus, in light of his combat experience, he may be presumed to have been exposed to acoustic trauma in service.  38 U.S.C.A. § 1154(b) (West 2002).  Significantly, the Board finds that the Veteran's contentions of noise exposure in service are consistent with his circumstances of service. 

Having determined that the Veteran was as likely as not exposed to acoustic trauma during his service, the remaining questions before the Board are whether the Veteran has current diagnoses of hearing loss and tinnitus for which service connection may be granted, and whether there is nexus between any hearing loss or tinnitus and his service.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

Post-service treatment records reflect that in January 1997, the Veteran was treated for left-sided Bell 's palsy.  A hearing examination showed hearing loss on the right at 4000 Hz, with suggestion of hearing loss in the left ear based upon speech recognition testing at 92 percent.  However, no hearing loss was diagnosed at that time.  Significantly, an accompanying treatment record found that hearing was normal except for at the 4000 Hertz notch, bilaterally.  The remainder of the private treatment records dated from 1991 to 2005 are negative for reports of hearing loss or tinnitus.

On May 2008 VA examination, the Veteran reported problems hearing with background noise, as well as ringing in the ears.  The Veteran reported that while in service, he had noise exposure by way of firearms, machine guns, mortar, helicopters, tanks, demolitions, heavy artillery, and combat explosions.  He had post-occupational noise exposure by way of factory noise, construction work, carpentry tools, and use of a lawn mower, weed eater, and grass blower.  He had worked with oil rigs without ear protection.  He reported that his tinnitus had begun in 1997 and was worse in the left ear.  He reported that his hearing loss had begun in the previous five years and had become progressively worse.  Audiometric testing resulted in a diagnosis of bilateral hearing loss that met the requirements as a disability for VA purposes.  See 38 C.F.R. § 3.385.  The diagnosis was normal hearing from 500-1000 Hertz and mild to moderate sensorineural hearing loss at 1000 Hertz in the right ear, and normal hearing from 1000-2000 Hertz, with mild sensorineural hearing loss from 250-500 Hertz, and moderate to moderately severe sensorineural hearing loss at 2000 Hertz, in the left ear.  After reviewing the claims file, including the service treatment records, the examiner concluded that the Veteran's hearing loss and tinnitus were less likely than not related to his service.  In so determining, the examiner explained that service treatment records showed normal hearing on enlistment and discharge from service.  Thus, once the Veteran separated from service, there would be no further progression of hearing loss as a result of any in-service noise exposure.  The examiner explained that any hearing loss measured in the future would not be caused by past exposure to high intensity noise in the military.  With regard to the Veteran's tinnitus, the examiner explained that because the Veteran's tinnitus began in at least the 1990s, which was 38 years after discharge, and because the Veteran denied any specific incident in service that might have caused or contributed to his tinnitus, it was more likely than not that his tinnitus was related to the same etiology as his hearing loss.

At his March 2012 hearing, the Veteran stated that he had had tinnitus on and off for years.  He stated that when he was diagnosed with Bells Palsy in 1997, he had reported ringing in his ears that had been present for some time.  He had first noticed hearing loss when his second wife told him that he was hard of hearing.  He stated that after separating from service, he worked primarily in construction as a pipefitter and welder.  He stated that there had been noise exposure in that line of work.  He had been married to his second wife for 24 years.  The Veteran also submitted articles demonstrating the link between military noise exposure and hearing loss, including the link between artillery noise exposure and the development of hearing loss.

In this case, there is evidence of a diagnosis of hearing loss that meets the criteria as a disability for VA purposes.  Also, tinnitus was diagnosed by the May 2008 VA examiner.  Specifically, the Veteran reported constant ringing in his ears.  Moreover, tinnitus is a disorder capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board has initially considered whether presumptive service connection is warranted for sensorineural hearing loss.  However, the record fails to show that the Veteran manifested sensorineural hearing loss to a degree of 10 percent within the one year following his service discharge in 1970.  Although the Veteran states that he had hearing loss for many years, there is no medical evidence to show that he had sensorineural hearing loss within one year of separation from service.  As such, the Board finds that presumptive service connection is not warranted for sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the probative evidence of record demonstrates that the Veteran's bilateral hearing loss is not related to his service.  In that regard, the May 2008 VA examiner determined that, despite the in-service duties that exposed the Veteran to acoustic trauma, the medical evidence did not support a finding that the current hearing loss was related to the reported high intensity noise in service.  The examiner explained that review of the entrance and separation examinations did not reveal an indication of hearing loss related to acoustic trauma, and that by the Veteran's own report and upon review of the claims file, there was no indication of hearing loss until many years following separation from service.  Thus, any acoustic trauma in service would not have caused the current progressive hearing loss, as the medical literature demonstrated that once the source of acoustic trauma was discontinued, and without indication of resulting hearing loss or tinnitus, any future hearing loss would be unrelated to that trauma.  The Board notes that the examiner reviewed the entrance and separation examinations and did not find an indication of hearing loss on separation from service.  The Board places great probative weight on the May 2008 opinion as the examiner considered all of the evidence of record, to include his service treatment records, post-service treatment records, and lay testimony, and conducted a clinical evaluation in rendering the opinion. Moreover, the examiner provided a clear opinion as to the relationship between the Veteran' hearing loss and tinnitus and his service, with adequate rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Significantly in this case, there is no medical evidence to the contrary.   

To the extent that the Veteran has submitted articles demonstrating the link between different types of acoustic trauma in service and the development of hearing loss, the Court has held that, generally, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  As such, absent evidence demonstrating a causal relationship between this specific Veteran's hearing loss and service noise exposure, the article is afforded little probative value. 
 Thus, in light of the competent evidence of record, service connection for hearing loss is not warranted.

The Board notes that the Veteran has contended on his own behalf that his bilateral hearing loss is related to his military service.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra. 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, while the Veteran is competent to describe his difficulty hearing, the Board accords his statements regarding the etiology of such disorders less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and his current bilateral hearing loss.  By contrast, the May 2008 VA examiner took into consideration all the relevant facts in providing their opinion. 

To the extent that the Veteran is competent to state that he experienced hearing loss for many years following service and that his service treatment records showed a decrease in hearing, the Board finds those statement to be less persuasive than the competent medical opinion of record.  Although the Veteran is competent to state what he experienced through his senses, such as the sensation of hearing loss, the record is silent for his described hearing loss in service and for many decades following service.  Furthermore, he has not referred to any other medical records to show that he did in fact suffer from hearing loss in the years following service.  To that extent, at his hearing before the Board and in statements to the Board, the Veteran was unsure of the exact onset of his hearing loss.  Thus, there is a question as to whether his hearing loss began in service, shortly after service, or many years following separation from service.   Therefore, although the Veteran is credible to state he experienced hearing loss for many years, there is a question of continuity of symptomatology in this case.  In that regard, the competent and probative medical record outweighs the Veteran's statements because, given that discrepancy, the examiner found it unlikely that the Veteran's hearing loss was related to service, especially in light of a review of the separation examination and the lack of continuity of symptoms of hearing loss and tinnitus for many years following service.   The examiner's opinion is considered competent and probative, and is thus given higher weight than the Veteran's statements, for the reasons explained above.  

Accordingly, the Board finds that the Veteran's contentions regarding the etiology of his bilateral hearing loss, as well as his allegations of continuity of his hearing loss symptomatology, are outweighed by the competent and probative VA examiner's findings.  As such, as the preponderance of the evidence is against the claim, the Board finds that the Veteran's claims service connection for bilateral hearing loss must be denied. 

While the examiner determined that it was less likely that tinnitus had its onset in service, the Veteran claims that tinnitus began in service.  He testified that while the tinnitus became more severe following the post service incidence of Bell's palsy, it had its onset in service and recurred occasionally since then.  Tinnitus is observable by a lay person and the Veteran's testimony in this respect is credible.  Its onset during combat service is also consistent with the circumstances of the Veteran's period of active duty.  Resolving all doubt in the Veteran's favor, tinnitus had its clinical onset in service.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


